Citation Nr: 1511441	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy.  

(The issues of entitlement to increased ratings for instability and arthritis of the right knee, and entitlement to service connection for left lower extremity peripheral neuropathy, a cervical disorder, and a thoracolumbar disorder are addressed by the Board in a separate decision).  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was certified to the Board by the Montgomery, Alabama RO.

In the May 2010 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective February 24, 2009.  The Veteran appealed the initial rating assigned.  

In the August 2010 rating decision, the RO granted service connection for peripheral neuropathy of the right lower extremity and assigned a 10 percent rating, effective November 14, 2001.  The Veteran appealed the initial rating assigned.  

In January 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  With respect to the claims enumerated on the title page only the undersigned heard testimony.  All other issues noted on the title page will be addressed in a separate panel decision.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in conjunction with this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further development is necessary regarding the Veteran's increased rating claims for bilateral hearing loss and peripheral neuropathy of the right lower extremity.   

The Veteran's most recent VA audiological examination was in October 2009, and his most recent VA peripheral nerves examination was in June 2010.  During his January 2014 hearing, he testified that he had increased pathology due to each disorder.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature and severity of each.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

Further, any additional private treatment records as well as any outstanding, pertinent VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all records referred to by the Veteran not already of record, as well as any pertinent VA treatment records dated since December 2010.  If the AOJ cannot locate any identified government records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  After receipt of any outstanding records, schedule the Veteran for a VA audiometric examination to assess the current severity of his bilateral hearing loss.  The examiner is to be provided access to the claims file, a copy of this Remand, the Virtual VA file, and the VBMS file.  The examiner must specify in the report that the claims file, any Virtual VA and VBMS records, and this Remand have been reviewed.  The examiner must include in the examination report a description of the effect of the Veteran's hearing disability on his occupational functioning and daily activities, as well as audiometric testing results.  

3.  After receipt of any outstanding records, schedule the Veteran for a VA audiometric examination to assess the current severity of his right lower extremity peripheral neuropathy.  The examiner is to be provided access to the claims file, a copy of this Remand, the Virtual VA file, and the VBMS file.  The examiner must specify in the report that the claims file, any Virtual VA and VBMS records, and this Remand have been reviewed.  The examiner must include in the examination report a description of the effect of the Veteran's peripheral neuropathy of the right lower extremity on his occupational functioning and daily activities.  

4.  Thereafter readjudicate the appeal.  If any claim is not granted in full, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

